Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
L. Hall appeals the district court’s order granting the University’s motion to dismiss her claims, brought pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 (2006); the Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701 to 7961 (2006); and Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq. (2006), as well as her breach of contract claim. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Hall v. St. Mary’s Seminary & Univ., 608 F.Supp.2d (D.Md.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.